Title: To Benjamin Franklin from Duportail, 1 February 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
pithiviers le 1er. fevrier 1777
Mr. de laumoy un de mes compagnons de voyage desirant avoir l’honneur de vous voir se presentera chèz vous lundi 3, a sept heures du soir, Je vous prie de vouloir bien donner des ordres pour qu’il soit reçu et que personne d’ailleurs ne le trouve chèz vous, ainsi que nous en sommes convenus pour moy même. Cet officier vous dira que nous esperons pouvoir estre vers le 15 de ce mois à nantes ou à bordeaux selon qu’il faudra s’embarquer à l’un ou l’autre port. Mais j’ose surtout de vous recommander de prendre le moyen qui nous expose le moins à estre pris ou, si nous avions ce malheur, qui nous expose le moins à de mauvais traitemens. J’ai l’honneur d’etre
Duportail

Je compte estre mercredy au soir à paris toujours à l’hotel d’hollande Ruë du bouloy

